FIRST COMMUNITY FINANCIAL

VALIDITY AGREEMENT  

To induce First Community Financial, a division of Pacific Western Bank
(“Factor”) to enter into that certain Factoring Agreement dated April 24, 2008,
as amended from time to time, (the “Factoring Agreement”) with Remedent, Inc., a
Nevada corporation (“Assignor”), and in consideration of any and all loans,
advances, and/or financial accommodations heretofore or hereafter made or
granted by Factor to or for the account of Assignor, the undersigned
(“Principal”) does hereby agree as follows:

 

1.

Principal hereby represents, warrants and covenants that:

(a)       Principal is part of top-level management of Assignor and has
considerable familiarity in the management of Assignor’s business;

(b)      Each Account (as defined in the Factoring Agreement), to the best of
Principal’s knowledge :

i.          is genuine and will not be invalid, incomplete, incorrect,
defective, forged, fictitious or imperfect in any material way which will affect
the collectibility thereof;

ii.        represents a bona fide, existing and legally enforceable indebtedness
of the account debtor named therein for the kind, quality and quantity of the
goods or services described in the invoice therefor which have been completely
delivered, installed or performed and accepted by the account debtor without
condition and is payable in the amount, time and manner stated in the invoice
therefor, to the best of guarantor’s knowledge is free from any claim for
credit, deduction, discount, allowance, dispute, defense, set off or
counterclaim;

iii.       is to a customer in which Assignor does not have any legal or
financial interest.

(c)       Assignor will not do anything to impede or interfere with the
collection and payment of the account assigned to Factor.

 

(d)

Assignor is solvent and able to pay its debts as they mature.

(e)       Assignor is the true and lawful owner of the Collateral (as defined in
the Factoring Agreement) and has the right and power and is duly authorized to
enter into the Factoring Agreement without it constituting a violation of any
agreement to which Assignor is a party.

 

(f)

All Collateral is free and clear of any and all liens, claims or

 

--------------------------------------------------------------------------------



security interests of any party, other than as specifically disclosed in writing
to Factor.

(g)       All financial statements, information and representations made by
Assignor to Factor shall be substantially true and correct in all material
respects.

2.         Principal hereby indemnifies and holds Factor harmless from any and
all loss that Factor may suffer, sustain or incur as a direct or indirect result
of a “Breach of this Agreement” (hereafter defined). A “Breach of this
Agreement” means any of the following:

(a)       If any of the representations in paragraph 1 above is untrue or
hereafter becomes untrue because of any act, omission, conscious disregard or
neglect on the part of the Principal;

(b)       Any fraud, deceit or criminal act by Principal in his dealings with
Factor.

3.         The obligations hereunder are joint and several, and independent of
the obligations of Assignor.

4.         Principal authorizes Factor, with notice, from time to time to:

(a)       renew, compromise, extend, accelerate or otherwise change the time for
payment or performance of, or otherwise amend or change the terms of the
Factoring Agreement or any other agreement between the parties thereto; and

(b)      assign, this Agreement and/or Factor’s rights hereunder to anyone at
any time upon ten (10) days notice.

5.         Principal agrees to pay Factor upon demand any and all reasonable
costs, expenses and fees, including reasonable attorneys’ fees, incurred by
Factor in: (a) negotiating or documenting any extension or modification of this
Agreement; (b) any attempt to workout or to otherwise adjust Principal’s
obligations hereunder following the occurrence of a Breach of this Agreement (c)
enforcing, collecting or compromising any indebtedness of the Assignor if there
has been a Breach of this Agreement; (d) enforcing this Agreement against
Principal, whether incurred before, after or irrespective of whether suit is
commenced, and including, without limitation, reasonable attorney’s fees, costs
and other such reasonable expenses incurred in any bankruptcy proceeding; (e)
protecting Factor’s security under the Factoring Agreement if there has been a
Breach of this Agreement; and (f) defending any litigation arising out of a
Breach of this Agreement. In the event suit is brought to enforce payment
hereof, such costs, expenses and fees and all other issues in such suit shall be
determined by a court sitting without a jury.

6.         Any married person who signs this Agreement hereby expressly agrees
that in addition to all community property of Principal, recourse may be had
against his or her separate property for all his or her obligations under this
Agreement.

 

7.

This Agreement shall be governed by federal law applicable to Factor and,

 

--------------------------------------------------------------------------------



to the extent not preempted by federal law, the laws of the State of California
without regard to its conflicts of law provisions. This Agreement has been
accepted by Factor in the State of California. Principal agrees to submit to the
jurisdiction and venue of the state or federal Courts sitting in California .

8.         Any notices to be given hereunder shall be given in writing and
either personally delivered or forwarded by certified or registered mail,
postage prepaid, to Factor and to Principal at the addresses set forth opposite
their signatures below. Any such notice shall be effective on the date on which
it is personally delivered, or if notice is sent by mail, on the date of
mailing.

9          Principal hereby waives notice of the giving or extension of credit
to Assignor, the acquisition of presentment, demand, notices of default,
non-payment or partial payments and protest, notice of protest and all other
notices or formalities to which Assignor might otherwise be entitled,
prosecution of collection or remedies against Assignor, or against the makers,
endorsers, or other person liable to Factor or against any security or
collateral thereto. Moreover, Principal also waives notice of any consents to
the granting of indulgence or extension of time payment, the taking and
releasing of any security or Factor’s settling, compromising or compounding any
of the same in such manner and at such times as Factor may deem advisable,
without in any way impairing or affecting Assignor’s liability for the full
amount thereof.

10.       This Agreement shall be binding upon the heirs, executors,
administrators, successors and assigns of each Principal and shall inure to the
benefit of Factor’s successors and assigns.

11        Notwithstanding anything else in this Agreement to the contrary, this
Agreement shall also terminate upon Principal’s voluntary or involuntary
termination of employment with the Assignor.

IN WITNESS WHEREOF, the undersigned Principal has executed this Agreement this
24th day of April, 2008.

 

PRINCIPAL:

 

/s/ Guy De Vreese

Guy De Vreese

 

(Address)

 

 

 

 

 